Title: To George Washington from Oliver Ellsworth, 19 June 1796
From: Ellsworth, Oliver
To: Washington, George


        
          Sir,
          Baltimore June 19 1796.
        
        I had the misfortune to pass you & Mrs Washington without knowing it. You will be pleased, however, to accept of my wishes that your present retreat may be undisturbed, and that you may know, for a few days at least, how much more happifying it is to converse with the works of nature than with the wiles of man. In the mean time I believe you may rest assured that the publick mind, as well Southward as elsewhere, is pretty tranquil, and much more so than it would have been had our Country been dishonored and exposed by a violation of her faith. But one game more of the present System remains, and that respects the next quadrennial election, and is to be played only on condition that the electors are restrained in the objects of th[e]ir choice. I have the honor to be Sir, with the highest respect Your most obedient and most humble Servt
        
          Oliver Ellsworth
        
       